8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace S. DAVIS, Plaintiff-Appellant,v.Glynis SMITH;  Paramount Studios;  Jefferson PilotBroadcasting Company, Channel 12;  Sergeant Berry;Virginia Department of Corrections,Defendants-Appellees.
No. 93-6782.
United States Court of Appeals,Fourth Circuit.
Albert V. Bryan, Jr., Senior District Judge.  (CA-91-747-AM)Submitted:  SeDL Decided:  October 28, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Wallace S. Davis, Appellant Pro Se.
Ira C. Wolpert, Foley & Lardner, Washington, D.C.;  James LeRoy Banks, Jr., Christian, Barton, Epps, Brent & Chappell, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before RUSSELL* and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals the district court's order denying his Motion for Production and Discovery.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*   North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Law Examiners, 538 F.2d 547 (4th Cir. 1976).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Judge Russell did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) (1988)


*
 Because of this lack of jurisdiction, we must also refuse Appellant's requests for appointment of counsel, change of venue, establishment of a trial date, and award of damages and other requested relief